
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of December 31,
2001 between 1-800 CONTACTS, INC., a Delaware corporation (the "Company") and S.
Todd Witzel (the "Executive"). This Agreement shall be deemed to be effective as
of December 31, 2001 (the "Effective Date").

        In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    Employment.    The Company shall employ Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement, for the period beginning on the Effective Date and
ending as provided in paragraph 4 hereof (the "Employment Period").

        2.    Position and Duties.    

        (a)   During the Employment Period, Executive shall serve as the
Director of Information Technology of the Company and shall have the normal
duties, responsibilities and authority of such position.

        (b)   Executive shall report to the Company's Chief Executive Officer
and such other persons as the board of directors ("the Board") may direct from
time to time, and Executive shall devote his best efforts and his full business
time and attention (except for permitted vacation periods and reasonable periods
of illness or other incapacity) to the business and affairs of the Company and
its Subsidiaries (as hereinafter defined). Executive shall perform his duties
and responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.

        (c)   For purposes of this Agreement, "Subsidiaries" shall mean any
corporation of which the securities having a majority of the voting power in
electing directors are, at the time of determination, owned by the Company,
directly or through one or more Subsidiaries.

        3.    Base Salary and Benefits.    

        (a)   During the first year of the Employment Period, Executive's base
salary shall be $101,280 per annum (the "Base Salary"), which salary shall be
payable in regular installments in accordance with the Company's general payroll
practices and shall be subject to customary withholding. Thereafter, the Base
Salary shall be such higher rate as the Board may designate from time to time.
As used in this Agreement, the term "Base Salary" shall be deemed to include any
such increases as may be designated from time to time by corporate management.
During the Employment Period, Executive shall be entitled to participate in all
of the Company's employee benefit programs for which management employees of the
Company and its Subsidiaries are generally eligible (including the Company's
stock option program).

        (b)   In addition to the Base Salary, the Board will award an annual
bonus of up to 10% of the Executive's Base Salary to Executive following the end
of each fiscal year during the Employment Period upon the Company achieving
certain operating targets as determined by the Board at the beginning of each
fiscal year during the Employment Period. In addition to the Base Salary and any
bonuses payable to Executive pursuant to this paragraph, Executive shall be
entitled to the following benefits during the Employment Period:

        (i)    Reimbursement for the cost of an annual physical examination by a
physician of Executive's choice;

1

--------------------------------------------------------------------------------

        (ii)   A maximum of two weeks vacation each year with salary, subject to
additional vacation time either upon executive approval or according to the
Company vacation policy; and

        (iii)  Reimbursement for travel, entertainment and other business
expenses reasonably incurred by Executive (including costs associated with the
use of a mobile telephone); and

        (iv)  $400 per month house cleaning allowance; and

        (v)   Payment of all medical premiums

        4.    Termination.    (a) The Employment Period shall continue until
earlier of (i) the fourth anniversary of the Effective Date (the "Expiration
Date") or (ii) Executive's resignation, death or disability or other incapacity
(as determined by the Board in its good faith judgment) or until the Board
determines in its good faith judgment that termination of Executive's employment
is in the best interests of the Company. Notwithstanding the foregoing, the
Employment Period shall be automatically extended for an additional year unless
either the Company or the Executive delivers written notice to the other within
60 days of the Expiration Date of its or his intention not to extend the
Employment Period.. However, in the event there is a change in control of the
Company, Employee will have a separate right to renegotiate the Agreement by
notifying the Company in writing at least 60 calendar days after such change in
control occurs. Employee will then have the right to either renegotiate this
Agreement or terminate employment immediately.

        In the event of Executive's resignation of employment for any reason,
(other than a breach by the Company of paragraph 2(a)), or termination for Cause
(as defined herein), Executive shall not be entitled to receive his Base Salary
or any fringe benefits for any period after the termination of the Employment
Period. Upon any other termination of the Employment Period, Executive shall be
entitled to receive (i) his Base Salary and the health and disability benefits
described in paragraph 3(a) for a period of 12 months thereafter, and
(ii) following the end of the fiscal year in which Executive's employment is
terminated and the determination of the amount of bonus which Executive would
have been entitled if he remained employed by the Company or its Subsidiaries
for the entire fiscal year (the "Bonus Amount"), (A) 50% of the Bonus Amount if
such termination occurs in the first six months of such fiscal year or (B) 100%
of the Bonus Amount if such termination occurs in the second six months of such
fiscal year.

        (b)   For purposes of this Agreement, "Cause" shall mean (i) the willful
and continued failure by Executive to perform his duties of the position set
forth herein or his continued failure to perform duties reasonably requested or
reasonably prescribed by the Board (other than as a result of Executive's death
or disability), (ii) the engaging by Executive in conduct which is materially
monetarily injurious to the Company or any of its Subsidiaries, (iii) gross
negligence or willful misconduct by Executive in the performance of his duties
which results in, or causes, material monetary harm to the Company or any of its
Subsidiaries, or (iv) Executive's commission of a felony or other civil or
criminal offense involving moral turpitude. In the case of (i), (ii) and
(iii) above, finding of Cause for termination shall be made only after
reasonable notice to Executive and an opportunity for Executive, together with
counsel (if requested by executive), to be heard before the Board. A
determination of Cause by the Board shall be effective only if agreed upon by a
majority of the directors, which shall include at least one director who is not
an employee of the Company or its Subsidiaries.

        5.    Confidential Information.    Executive acknowledges that the
information, observations and data obtained by him while employed by the Company
and its Subsidiaries concerning the business or affairs of the Company or any
other Subsidiary ("Confidential Information") are the property of the Company or
such Subsidiary. Therefore, Executive agrees that he shall not disclose to any
unauthorized person or use for his own purposes any Confidential Information
without the prior written consent of the Board, unless and to the extent that
the aforementioned matters become generally known to and available for use by
the public other than as a result of Executive's acts or omissions. Executive
shall deliver to the

2

--------------------------------------------------------------------------------


Company at the termination of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of the Company or any Subsidiary which he may then possess or have
under his control.

        6.    Inventions and Patents.    Executive acknowledges that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) which relate to the Company's or any of its Subsidiaries' actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by Executive while employed
by the Company and its Subsidiaries ("Work Product") belong to the Company or
such Subsidiary. Executive shall promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

        7.    Non-Compete, Non-Solicitation.    

        (a)   In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that in the course of his employment
with the Company he shall become familiar with the Company's trade secrets and
with other Confidential Information concerning the Company and its Subsidiaries
and that his services shall be of special, unique and extraordinary value to the
Company and its Subsidiaries. Therefore, Executive agrees that, during the
Employment Period and for two years thereafter (the "Noncompete Period"), he
shall not, without the express written consent of the Company, directly or
indirectly own any interest in, manage, control, participate in, consult with,
render services for, or in any manner engage in any business competing with the
businesses of the Company or its Subsidiaries, as such businesses exist or are
in process on the date of the termination of Executive's employment, within any
geographical area in which the Company or its Subsidiaries engage or plan to
engage in such businesses. Nothing herein shall prohibit Executive from being a
passive owner of not more than 1% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Executive has no active
participation in the business of such corporation

        (b)   During the Noncompete Period, Executive shall not directly or
indirectly through another entity (i) hire any person who was an employee of the
Company or any Subsidiary at any time during the three-month period prior to the
expiration of the Employment Period or (ii) induce or attempt to induce any
customer, supplier, licensee, licensor, franchisee or other business relation of
the Company or any Subsidiary to cease doing business with the Company or such
Subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Subsidiary (including, without limitation, making any negative statements or
communications about the Company or its Subsidiaries) which interference causes
material monetary damage to the Company or its Subsidiaries.

        8.    Enforcement.    If, at the time of enforcement of paragraph 5, 6,
7 or 8 of this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area. Because
Executive's services are unique and because Executive has access to Confidential
Information and Work Product, the parties hereto agree that money damages would
not be an adequate remedy for any breach of this Agreement. Therefore, in the
event a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security). In addition, in the event of an alleged breach or violation by
Executive of paragraph 7, the

3

--------------------------------------------------------------------------------


Noncompete Period shall be tolled until such breach or violation has been duly
cured. Executive agrees that the restrictions contained in paragraph 7 are
reasonable.

        9.    Other Businesses.    As long as Executive is employed by the
Company or any of its Subsidiaries, Executive agrees that he will not, except
with the express written consent of the Board, become engaged in, or render
services for, any business other than the business of the Company, any of its
Subsidiaries or any corporation or partnership in which the Company or any of
its Subsidiaries have an equity interest; provided, that Executive may devote a
de minimis portion of his time to engaging in, or rendering services for, any
such business if such activities do not in any material way interfere with the
performance by Executive of his obligations hereunder and such activities do not
in any way materially and adversely affect the Company. Executive shall notify
the Company prior to engaging in any such activities. Nothing contained in this
paragraph 9 shall limit the provisions of paragraph 7 above.

        10.    Executive's Representations.    Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he fully
understands the terms and conditions contained herein.

        11.    Survival.    Paragraphs 5, 6, and 7 and paragraphs 11 through 19
shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

        12.    Notices.    Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:

Notices to Executive:

S. Todd Witzel
917 Spires
Draper, UT 84020

Notices to the Company:

1-800 CONTACTS, INC.
66 E. Wadsworth Park Drive, 3rd Floor
Draper, Utah 84020
Attn: Board of Directors

with a copy to:

Kirkland & Ellis
200 E. Randolph Drive
Chicago, Illinois 60601
Attn: Dennis M. Myers

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

4

--------------------------------------------------------------------------------

        13.    Severability.    Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

        14.    Complete Agreement.    This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

        15.    No Strict Construction.    The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

        16.    Counterparts.    This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

        17.    Successors and Assigns.    This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his obligations hereunder without the prior written
consent of the Company.

        18.    Choice of Law.    All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Utah, without giving effect to any choice of law
or conflict of law rules or provisions (whether of the State of Utah or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Utah.

        19.    Amendment and Waiver.    The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

* * * * *

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

    1-800 CONTACTS, INC.
 
 
By:
 
/s/  JONATHAN COON      

--------------------------------------------------------------------------------

Name: Jonathan Coon
Its: Chief Executive Officer
 
 
/s/  S. TODD WITZEL      

--------------------------------------------------------------------------------

S. Todd Witzel

6

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
